Citation Nr: 1608433	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.  The Veteran timely appealed the decision, and the Board reopened the service connection claim and remanded that issue on its merits, as well as the claims for increase, in May 2015 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claims.  The AOJ obtained VA examinations in July 2015 and provided the Veteran a supplemental statement of the case in October 2015.  Thus, as to the issues decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in October 2014.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge if he wished.  He was further notified in the November 2015 letter that if he did not desire a new hearing or did not respond within 30 days, the case would be reassigned.  The Veteran did not respond within the allotted time; thus, the Board will proceed with the matter on appeal.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee is manifested by subjective complaints of pain, stiffness, popping, giving way, and swelling; objective findings reflect pain, tenderness to palpation, and motion limited to no worse than 140 degrees of flexion and full extension even when pain on motion is considered.  No instability has been shown.

2.  The Veteran's degenerative joint disease of the left knee is manifested by subjective complaints of pain, stiffness, popping, giving way, and swelling; objective findings reflect pain, tenderness to palpation, and motion limited to no worse than 140 degrees of flexion and full extension even when pain on motion is considered.  No instability has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for the Veteran's degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2015).

2.  The criteria for a disability rating higher than 10 percent for the Veteran's degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In November 2010, the Veteran was issued VCAA notice pertaining to his claims for increase.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's lay statements, as well as post-service treatment from private treatment providers.  The evidence of record contains reports of examinations requested by VA and performed in December 2010 and July 2015.  Such examination reports, when taken together, are thorough, addressing the Veteran's report of worsening symptomatology, and contain sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

The Veteran contends that his right and left knee disabilities are more disabling than reflected by the 10 percent disability rating currently assigned for each knee.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in December 2010 and July 2015, as well as records of the Veteran's ongoing treatment with private treatment providers.  The Veteran has also testified before a Veterans Law Judge and has submitted multiple statements in support of his claim.  At the December 2010 VA examination, the Veteran complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, and pain in his knees that had grown increasingly worse.  He complained that the pain in his knees flared up with sitting or standing for long periods and stated that he had difficult with stairs.  Physical examination revealed a normal gait, with no subluxation, effusion, edema, or deformity of the knees.  Instability testing was normal bilaterally, although the examiner noted tenderness to palpation.  Range of flexion was normal, to 140 degrees bilaterally, with full bilateral extension to 0 degrees and pain only at the endpoint of motion.  No additional limitation of motion on repetitive-motion testing was noted.  The Veteran stated at the time that he had been prescribed bed rest for three months and had to take leave from work.

Report of the July 2015 VA examination noted the Veteran's complaints of popping, stiffness, and a feeling of "pressure" in the knees when walking.  The Veteran did not report any swelling, locking, or instability.  Physical examination revealed tenderness to palpation bilaterally, but no instability, subluxation, or dislocation was noted on stability testing.  Range-of-motion testing found flexion to 140 degrees bilaterally, with full extension, no pain on motion, and no additional limitations on repetitive motion.  The examiner noted that x-rays of the Veteran's knees were normal and diagnosed bilateral chondromalacia patella.  

Records of the Veteran's treatment with private treatment providers reflect that he has consistently sought treatment for knee problems in the years since this claim was filed.  An MRI conducted in October 2010 showed bilateral chondromalacia, and he was diagnosed in December 2010 with bilateral arthritis and patellofemoral syndrome.  At that time, the Veteran reported pain in his knees; physical examination showed crepitus but no instability, and range of motion was found to be normal.  In addition, the Veteran testified before a Veterans Law Judge in October 2014; at that time, he reported experiencing popping, locking, weakness, and occasional giving way in the knees, along with constant pain that flared up with use.  He has also stated on multiple occasions that his knee pain has consistently gotten worse over the years and that his private physician has recommended knee replacement surgery.  Further, of record is documentation of the Veteran's 2010 application for Family and Medical Leave Act accommodation; at that time, his treating physician noted that the Veteran needed orthopedic evaluation of his knees but was not rendered unable to carry out his job functions due to knee problems.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 15 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Here, the medical evidence shows that the Veteran has consistently complained of pain, stiffness, popping, giving way, and swelling in his knees.  Range-of-motion testing has showed him to have flexion to no worse than 140 degrees, and full extension to 0 degrees, with pain only at the endpoint of extension, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, popping, swelling, and stiffness, although no abnormal gait has been observed.  The Board notes in particular that at the December 2010 VA examination, the Veteran was found to have flexion measured to 140 degrees bilaterally, with full extension to 0 degrees bilaterally and pain only at the endpoint of extension.  Similarly, at the July 2015 VA examination, the Veteran was found to have range of motion from 0 to 140 degrees bilaterally, even on repetitive-motion testing.  No instability was found on testing at either examination.  

Upon review of the evidence, the Board finds that the evidence does not support ratings higher than 10 percent for the Veteran's degenerative joint disease of the left and right knees.  Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's degenerative joint disease is so disabling as to approximate the level of impairment required for the assignment of ratings higher than 10 percent for flexion or extension of either knee.  As for instability, the Board acknowledges that the Veteran reported some feelings of "giving way" at the December 2010 VA examination; however, testing at that time found the knees to be stable bilaterally, and he denied experiencing instability at the July 2015 examination.  At that time, testing revealed no instability.  He has been shown to display pain on motion in the knees only at the endpoints of full flexion and extension bilaterally.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, on examination the Veteran has consistently had full flexion of 140 degrees and full extension to 0 degrees, with pain only at the endpoint of full extension and no instability noted.  Diagnostic Code 5260 provides that a compensable rating for limitation of flexion requires limitation to 45 degrees, and Diagnostic Code provides a compensable rating for extension limited to 10 degrees; however, neither of these is the case for the Veteran's knee disabilities.  Further, a separate rating is not warranted under Diagnostic Code 5257, as no instability has been objectively shown at any time, including on specific stability testing at both December 2010 and July 2015 VA examinations.  Even considering the Veteran's documented pain, stiffness, swelling, and popping, the Board concludes that the Veteran's degenerative joint disease of the left and right knees is not so disabling as to approximate the level of impairment required for assignment of a compensable rating under the criteria governing addressing limitation of motion.  Likewise, no instability has been shown.  Thus, no separate or higher ratings are warranted for the Veteran's bilateral knee disability.  See 38 CF.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Codes 5003 and 5010 is 10 percent.  Although the medical evidence reflects that the Veteran has complained of pain, stiffness, popping, giving way, and swelling of his knees, there is no evidence to suggest that he has displayed functional losses of his knees tantamount to a compensable level of limited motion at any time during the appeal period.  Thus, even considering the pain on motion noted by the December 2010 VA examiner and complained of by the Veteran, the Board concludes that the Veteran's degenerative joint disease of the right and left knees has not been so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria.  The Veteran complained of locking at the time of the Board hearing in 2014, but there were no findings of locking on examinations in 2010 or 2015.  At each examination the Veteran had several complaints, but no mention of locking and on the 2015 examination report, it was specifically mentioned that there was not locking in the report of Medical History.  If locking was present or a major complaint by the Veteran, the Board finds it likely that this would have been mentioned to the examiner at the time of his work-ups.   Accordingly, the criteria for a 20 percent rating for dislocated cartilage with frequent episodes of locking, pain and effusion are not met or approximated.  

The Board thus finds that the 10 percent rating assigned for each knee more than sufficiently compensates the Veteran for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has not been affected by pain; he has consistently been found to have a full range of both flexion and extension, with pain noted only at the endpoint of full extension.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there is no persuasive evidence to support a finding that any symptoms of limited movement, pain, weakness, excess fatigability, and/or incoordination have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of ratings higher that 10 percent for each knee under any potentially applicable Diagnostic Code.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for higher ratings for his degenerative joint disease of the right and left knees.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the assigned rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of this disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board further finds that at no time during the period at issue has the Veteran's right or left knee disability been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's right or left knee disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that his symptoms are all specifically contemplated by the criteria discussed above.  Further, despite the Veteran's contentions at his December 2010 VA examination that he had been prescribed three months of bed rest, the record establishes only that he applied for FMLA accommodations due to the need for "orthopedic evaluation" of his knees for possible surgery, which has not been conducted.  At that time, the Veteran's private physician specifically noted that his bilateral knee disorder did not render him unable to carry out the duties of his job.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's degenerative joint disease of the right and left knees warrants disability ratings no higher than the 10 percent currently assigned for each knee.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a low back disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran underwent VA examination in July 2015.  At that time, the examiner stated that there was no documentation of any back problems during service, with the exception of a single complaint of low back pain at separation.  The examiner concluded that a private MRI study conducted in 2011 shows only age-related degeneration and concluded that the Veteran's back problems are "age related," with "no indication" in the service treatment records of a "mechanism that would contribute to this."  In an addendum opinion issued in October 2015, the examiner again stated that the Veteran's lumbar spine disorder was "due to the natural process of ageing ... there is no indication that I can find that he had a post service condition."  The examiner concluded that the Veteran's disability was due to aging "without indication of a mechanical influence."   

The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the July 2015 examiner did not discuss the Veteran's statements of having first experienced back pain in service that has continued to the present.  In addition, the examiner incorrectly stated that there was no "documentation ... of back problems" in the Veteran's service treatment records other than the statement made at his separation examination.  To the contrary, as noted above, the Veteran was seen in April 1989 for complaints of back pain, which was diagnosed at the time as mechanical low back pain.  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical nexus opinion regarding the etiology of the Veteran's claimed low back disorder.  Such opinion is needed to fully and fairly evaluate the claim of service connection for a low back disorder.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The claim should be reviewed by a physician to determine the etiology of his low back disorder.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

For each low back disability identified, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's time in service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service complaints of low back pain, including in particular the April 1989 diagnosis of mechanical low back pain and the separation report of low back pain on exertion.  The examiner must also thoroughly discuss the Veteran's contentions concerning the in-service onset of low back pain that has continued to the present in the context of any negative opinion.  

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


